DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 1-20 are allowable.
The primary reasons for allowance of claims 1-20 in the instant application is the combination with the inclusion in these claims that “the user activity including a history of web resources accessed by a user; converting, by the at least one processor, the raw data into a structured data set based on at least one predetermined criterion; generating, by the at least one processor, at least one model based on the structured data set; training, by the at least one processor, the at least one model by using a training data set, the training data set including the user activity for a predetermined period of time; determining, by the at least one processor using the trained at least one model, at least one predicted first web resource for the user; and automatically caching, by the at least one processor in a memory, the at least one predicted first web resource”.  The prior art of record neither anticipates nor renders obvious the above recited combination.  
As allowable subject matter has been indicated, applicant's response must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 C.F.R. § 1.111(b) and § 707.07(a) of the MPEP.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UN YU whose telephone number is (571)272-1133. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571)272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE U YU/Primary Examiner, Art Unit 2138